Citation Nr: 1023544	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an upper back and 
neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
June 1991 and October 2002 to July 2004, as well as had prior 
unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for spina bifida occulta at L5 (claimed as low 
back pain) and an upper back/neck condition.  In 
February 2007, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in December 2007.

In April 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claims of 
entitlement to service connection for a low back disability 
and an upper back and neck disability.

The Veteran contends that his current spine disabilities are 
the result of his military service.  Specifically, he asserts 
that he was struck by a vehicle while on active duty and that 
this has resulted in his current spine disabilities.  He, 
therefore, believes service connection is warranted.

The Veteran was afforded a VA-QTC examination in 
November 2005.  The examiner evaluated the Veteran's spine 
disabilities and diagnosed him with spina bifida occulta at 
L5 and chronic low back strain.  However, the examiner did 
not provide an opinion as to the etiology of the Veteran's 
disabilities, nor did he address a possible nexus between the 
Veteran's current disabilities and his military service.  In 
light of these deficiencies, the November 2005 VA-QTC 
examiner's opinion is not sufficient to render a decision on 
the issue of service connection for a low back or upper 
back/neck disability.

The Board notes that the Veteran submitted a January 2010 
treatment record from his private physician, Dr. E. A. S.  
This treatment record indicated that the Veteran has been 
diagnosed with a herniated nucleus pulposus at L5-S1, a 
herniated nucleus pulposus at C6-C7, bilateral lower 
extremity neuropathic pain, degenerative disc disease, 
cervicalgia, and cervical facet arthropathy.  Dr. E. A. S. 
opines that the Veteran's current condition is more likely 
than not the result of being struck in the legs and chest 
while in service.  However, he does not provide a rationale 
for his nexus opinion or identify which specific disabilities 
were caused by the Veteran's in-service incident.  Therefore, 
the January 2010 private treatment record is insufficient to 
grant service connection.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the Veteran's claims of entitlement to 
service connection for a low back disability and an upper 
back and neck disability must be remanded for a new VA 


examination and nexus opinion.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

Further, at his April 2010 Board hearing, the Veteran 
indicated that additional service treatment records from Fort 
Sill, Fort Carson, and Quantico were not of record.  Under 
the duty to assist, VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, to include military and service 
treatment records.  See 38 C.F.R. § 3.159(c)(2) (2009).  
Therefore, the AMC/RO should attempt to obtain the service 
treatment records identified by the Veteran.

Additionally, as these issues are being remanded, the Board 
will take the opportunity to obtain any VA treatment records 
not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from October 6, 2009, 
to the present, should be obtained and 
added to the claims folder.

2.  Obtain and associate with the claims 
file any outstanding service treatment 
records, particularly those identified by 
the Veteran from Fort Sill, Fort Carson, 
and Quantico.  If, after making reasonable 
efforts, the AMC/RO cannot obtain these 
records, it must specifically document 
what attempts were made to obtain the 
records, and indicate in writing that 
further attempts to locate or obtain any 
additional service treatment records would 
be futile.  The AMC/RO must then: 
(a) notify the Veteran and his 
representative of the records that it is 
unable to 


obtain; (b) explain the efforts VA has 
made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  Following completion of the above, the 
Veteran should be afforded an examination 
with an appropriate examiner in order to 
determine the nature and etiology of his 
spine disabilities.  All indicated studies 
should be performed.  The claims folder 
should be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that such 
a review was conducted.  The examiner 
should specifically identify each of the 
Veteran's current low back and/or upper 
back and neck disabilities, and provide an 
opinion as to the likelihood that each 
diagnosis is causally related to his active 
duty service.  If the examiner identifies 
any congenital or developmental defects, 
s/he should specifically comment on whether 
any other disability exists that is 
superimposed upon the congenital or 
developmental defect.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound 


to find in favor of that conclusion as it 
is to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims of entitlement to 
service connection for a low back 
disability and an upper back and neck 
disability should be readjudicated.  If 
either claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

